DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Claim Status and Formal Matters
This action is in response to papers filed 9/24/21.
Claims 38, 43-46, 56, 58,have been amended.  
Claims 56-58 have been added by amendment.
Claims 38-39, 41, 43-46, 56-58 are pending.
Applicant’s election without traverse of miR-15b in the reply filed on 2/12/2019 is acknowledged. It is noted application provided a further election in for linking claim analysis, which will be examined when and if the election of miR-15b becomes allowable.
Claims 41, 44, 46,  56-57species withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable without traverse in the reply filed on species.
Claims 38, 43, 45, 58 are being examined.
Response to Amendment
The declaration  under 37 CFR 1.132 filed 9/24/2021in view of the amendment  which introduces new matter is sufficient to overcome the rejection of claim 38, 43, 45, 58 based upon obviousness.
Priority
The instant application was filed 06/28/2018 and  is a continuation of 15181578, filed 06/14/2016, which is a continuation of 14352462, filed 04/17/2014 ,which is a national stage entry of PCT/IB2012/003035 having and international filing date: 10/20/2012 and claims priority from provisional application 61550148, filed 10/21/2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e), 120, 121, 365(c), or 386(C ) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

	Claim 38 has been amended to recite, “method comprising: performing a on a human subject identified as having over  miRNA-15b in a plasma sample obtained from the human subject, wherein the human subject has been identified by a method comprising: (a) obtaining plasma sample from the human subject; (b) extracting microRNAs comprising miRNA-15b from plasma sample from the human subject; measuring the expression level of miRNA-1 5b; and ( d) detecting overexpression of miRNA-15b , as compared to expression level of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-15b in the plasma sample from the human subject compared to the expression level  identifies the human subject as having colorectal carcinoma.  The provisional application recites, “colonoscopy” 3 times.  In paragraph 0053, the provisional application teaches colonoscopy has limited sensitivity and is an invasive approach.  Paragraph 0057 describes the subjects of the examples and indicates the subjects had a colonoscopy or were excluded due to inadequate bowel preparation for diagnostic colonoscopy.  Thus the provisional application does not provide adequate written description for using miR-15b to identify subjects for colonoscopy.  
Response to Arguments
	This is a new grounds of objection  necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/21  and 9/29/2021 are being considered by the examiner.  The reference that are marked through do not provide a dates and thus cannot be published on the front of an application.
Claim Objections
Claims 38, 43, 45, 58 objected to because of the following informalities:  
The preamble of claim 38 has been amended to recite, “a method.”  Claims are not clear and concise when the preamble sets forth the intended outcome of the claim.
Appropriate correction is required.
Response to Arguments
	This is a new grounds of objection  necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 38 has been amended to recite, “method comprising: performing a on a human subject identified as having over  miRNA-15b in a plasma sample obtained from the human subject, wherein the human subject has been identified by a method comprising: (a) obtaining plasma sample from the human subject; (b) extracting microRNAs comprising miRNA-15b from plasma sample from the human subject; measuring the expression level of miRNA-1 5b; and ( d) detecting overexpression of miRNA-15b , as compared to expression level of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-15b in the plasma sample from the human subject compared to the expression level  identifies the human subject as having colorectal carcinoma.  The response of 9/24/2021 asserts support for the amendment can be found on paragraph 0053-0054 and 0073.  The originally filed application does not have paragraph numbers, thus this argument is confusing.  Paragraph 0053 of PGPUB recites colonoscopy once with respect to the invasiveness and lack of sensitivity.  This does not provide support for identifying a subject for colonoscopy based on miR-15b expression and actually teaches away from colonoscopy.  Paragraph 0054 of PGPUB teaches circulating miRNA are promising for diagnosis of colorectal cancer and other diseases.  This does not provide support for identifying a subject for colonoscopy based on miR-15b expression.  Paragraph 0074 identifies miRNA upregulated in CRC patients.  This does not provide support for identifying a subject for colonoscopy based on miR-15b expression. The response further cites paragraph 0014and abstract , which describes 
Thus the amendment has introduced new matter.  Applicant previously provided amendments with respect to measuring expression of Mir-15B and thus is being given priority to 3/11/2021.
Response to Argument
This is a new ground of rejection necessitated by amendment.
Claims 38-39, 43, 45, 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising: measuring expression level of miRNA15b in a plasma sample, a serum sample or a blood sample obtained from the subject; comparing said expression level of miRNA15b to expression level of miRNA15b measured in a plasma sample, a serum sample or a blood sample obtained from a normal subjects, identifying the sample as having increased or decreased expression of miRNA15b relative to normal subjects.
The specification and art does not reasonably provide enablement for selecting (identifying or diagnosing) and treating colorectal cancer based in miR15b over expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
	Independent claim 38 is drawn to “method comprising: performing a on a human subject identified as having over  miRNA-15b in a plasma sample obtained from the human subject, wherein the human subject has been identified by a method comprising: (a) obtaining plasma sample from the human subject; (b) extracting microRNAs comprising miRNA-15b from plasma sample from the human subject; measuring the expression level of miRNA-1 5b; and ( d) detecting overexpression of miRNA-15b , as compared to expression level of miRNA-15b in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-15b in the plasma sample from the human subject compared to the expression level  identifies the human subject as having colorectal carcinoma.
The claim requires any overexpression in a plasma sample derived from a human subject relative to any plasma sample from identifies a subject as for colonoscopy.  
	Claim 43 depends from claim 38 and draws the method to wherein the one or more healthy control subjects comprises  a healthy cohort,

	Claim 58 depends from claim 38 and draws the invention to wherein the microRNAs comprising miR-15b extracted from the plasma sample from the human subject are reverse transcribed into cDNA and the cDNA amplified by polymerase chain reaction prior to detecting the overexpression of mIR-15b.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “A total of 273 subjects from two hospitals (Hospital Clinic of Barcelona, Catalonia, Spain and Hospital of Donostia, Gipuzkoa, Spain) were prospectively included in this study. Of them, 77 were excluded because they met any of the following criteria: clinical diagnosis of familial adenomatous polyposis or Lynch syndrome, presence of more than 10 colorectal adenomas, diagnosis of cancer at other sites at the time of selection, presenting inflammatory bowel disease, undergoing chemotherapy or radiation therapy at the time of blood sampling, incomplete bowel examination, inadequate bowel preparation at diagnostic colonoscopy, or presence of haemolysis in plasma samples. Finally, 196 individuals were included: 123 patients newly diagnosed with sporadic colorectal neoplasia (63 with CRC and 40 with AA) and 73 healthy individuals without personal history of any cancer and with a recent colonoscopy confirming the lack of colorectal neoplastic lesions. Patients with AA were 
The specification in 0057 PGPUB teaches RNA was extracted from plasma.
The specification in 0058 teaches the detection of multiple miRNA on a microarray which is normalized.
The specification in 0059 teaches normalization of miRNA expression detected by real-time qRT-PCR.
	The specification in table 2 teaches miR-15b has a 3.21 fold increase  and a 4.1 fold increase in miR29a.
	The specification teaches, “Validation of plasma miRNA expression by real-time qRT-PCR. Microarray based plasma miRNA expression results are technically reproducible. Initially, a real-time qRT-PCR was performed to confirm microarray results in 28 samples randomly selected from set 1 (19 patients with colorectal neoplasms and 9 healthy controls). For these studies, a total of 14 candidate miRNAs were selected. Twelve candidate miRNAs (miR17-5p, miR92a, miR19b, miR18a, miR29a, miR302a, miR23a, miR27a, miR24, miR335, miR424 and miR15b) were chosen for being present in the top 50 deregulated miRNA in CRC and/or AA and to have a log base 2 microarray intensity >8. Two additional miRNAs (miR19a, and miR20a) were also selected for being part of the miR17-92 cluster, one of the best characterized oncogenic miRNA 
	The specification teaches, “Six plasma microRNAs were confirmed to be overexpressed in CRC patients from an independent cohort. Secondly, the 13 candidate miRNAs that showed adequate amplification in the previous phase were analyzed (miR92a, miR17-5p, miR18a, miR19a, miR19b, miR20a, miR15b, miR29a, miR302a, miR23a, miR27a, miR24 and miR335) in plasma of an independent set of 42 patients with CRC and 53 healthy controls, to validate our results by real-time qRT-PCR.”
	The specification teaches, “Interestingly, miR18a, miR19a, miR19b, miR15b, miR29a and miR335 were confirmed to be significantly up-regulated in patients with CRC (FIG. 3). In addition, miR-24 was also overexpressed in this group of patients but without reaching statistical significance (p=0.08). Remarkably, validated miRNAs in this second set also demonstrated a high accuracy in discriminating CRC from healthy controls with areas under ROC curve (AUC) ranging from 0.8 (95% CI: 0.71-0.89) to 0.7 (95% CI: 0.59-0.80). Next, we sought to see if any combination of these miRNAs could improve the discriminative accuracy in detecting CRC with respect to each of them alone. Among the combinations showing the best discriminative capacity highlighted the signatures miR19a+miR19b, and miR19a+miR19b+miR15b (Table 6; FIG. 4). Finally, we explored the predictive capacity of these signatures in early (TNM I-II) and advanced (TNM III-IV) CRC patients. As exposed in Table 2, both signatures showed a high discriminative accuracy in both early and advanced cases. Similarly, we examined 
Presence and absence of working examples
	The specification provides no teachings in which subjects with colorectal cancer or healthy subjects are examined.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
nd column).
	McDonald (Clinical Chemistry (2011) volume 57, pages 833-840) teaches the speed and use of centrifugation alters miR-15b expression in blood.
	Zhang (Diabetes Research and Clinical Practice (2013) volume 99, pages 327-334) teaches, " We found that miR-15b was upregulated in the livers of NAFLD SD rats as well as in NAFLD L02 cells. Increased miR-15b levels could cause decreased cell proliferation and glucose consumption as well as induce the storage of intracellular triglyceride in QSG7701 cells. The expression of miR-15b was also significantly elevated in the serum of fatty liver disease patients compared with healthy subjects.”
	Liu (BMJ Open (2012) volume 2, pages 1-10) teaches, “miRNA profiling on
resected tumour/adjacent non-tumour tissues identified miR-15b, miR-21, miR-130b and miR-183 highly expressed in tumours. These miRNAs were also detectable in culture supernatants of HCC cell lines and in serum samples of patients. Remarkably, these serum miRNAs were markedly reduced after surgery, indicating the tumour-derived source of these circulating miRNAs. In a cross-centre validation study,
combined miR-15b and miR-130b demonstrated as a classifier for HCC detection, yielding a receiver operating characteristic curve area of 0.98 (98.2% sensitivity and 91.5% specificity). The detection sensitivity of the classifier in a subgroup of HCCs with
low AFP (<20 ng/ml) was 96.7%. The classifier also identified early-stage HCC cases that could not be detected by AFP. “
 	Wang (Renal Failure (2012) volume 34, pages 685-690) teaches, “In this study, we detected miR-15b in the plasma of 30 patients with ESRD and 20 healthy controls 
	The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Hsieh (Journal of Biomedical Science (2012) 19:69, pages 1-11) teaches LPS increases miR-15b expression in a dose and time dependent manner.
TIE (Sci China Ser C-Life Sci, 2009, 52(12): 1117-1122) teaches, “To quantitate miR-16, miR-24 (moderate-abundance plasma miRNAs) and miR-15b (low-abundance plasma miRNAs) by qRT-PCR assays from the plasma of three healthy individuals, these three miRNAs were detected in the plasma of each individual at concentrations ranging from 8910 copies/μL plasma to 133970 copies/μL plasma.” (page 1118, 2nd column, top)
Sun (Oncotarget (2016) volume 7, pages 11434-11449) teaches, “ Although there was no significant difference in plasma miR-15b*, miR486-3p, and miR-526b levels between controls and CRC patients, miR-15b* and miR-526 levels were significantly higher in stage IV CRC patients than in controls (Table S5).”(page 11437, 1st column, top paragraph).
The level of skill in the art:
	The level of skill in the art is deemed to be high.
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the overexpression of miR-15b any plasma sample from any human subject relative to any healthy control plasma and risk of any colorectal cancer to suggest need for colonoscopy.   Experimentation would be replete with unpredictable trial and error analysis as the prior art teaches that miR-15b is differentially expressed in subjects treated with LPS, having HCC, having ESRD, etc.  Further the prior art Sun teaches miR-15b is correlated in with stage IV CRC in the validation subjects  only Thus it would be unpredictable to select or diagnose colorectal cancer and colonoscopy based on overexpression of miR-15b.  Further it would be unpredictable to use any healthy plasma sample in the variability of miR-15b expression in plasma sample.  
	 Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature 
Response to Arguments
The response traverses the rejection asserting the specification is enabling, based on the data of the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the response has failed to address any of the unpredictability of the prior art of record.  Thus the ejection as modified is maintained.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 38, 43, 45, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Herreros Villanueva (WO2018/0196154).
With regards to claim 38, Herreros Villanueva teaches a method of detecting colorectal cancer by a minimally invasive sample by overexpression of miR-15b relative 
Thus Herreros Villanueva teaches obtaining a sample, extracting RNA, measuring miR-15b expression, determining overexpression of miR-15b relative to a healthy control and performing colonoscopy.
With regards to claim 43,  Herreros Villanueva teaches 100 controls (table 1, page 17).
With regards to claim 45, Herreros Villanueva teaches detection by microarray (page 14).  
With regards to claim 58, Herreros Villanueva teaches miRNA were reverse transcribed, pre-amplified and Real time quantitative PCR.(page 18, lines 10-15)
Response to Arguments
This is a new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
38, 43, 45, 58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim -10  of copending Application No. 17/570221. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of identifying a subject for colonoscopy by detection of overexpression of miR-15b in plasma.
Claims of 674 are drawn to methods of detecting and treating colorectal cancer by expression of miR-15b and miR-29a, wherein the treatment encompasses colonoscopy
Thus it would have been prima facie obvious to one of skill in the art at the time the invention was made that the claims of 221 encompass those of the independent claims as both require detection of expression of miR-15b for detection of colorectal cancer and treatment and include colonoscopy.
Dependent claims are obvious over the claims of ‘221.
Response to Arguments
This is a new ground of rejection.
Summary.  
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634